Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 28 February 2022 has been entered.  Claims 1-20 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every §101 and §112 rejection previously set forth in the Non-Final Office Action mailed 2 September 2021.

Response to Arguments
Applicant’s arguments, see see pages 7-18, filed 28 February 2022, with respect to the §101, and §112 rejections have been fully considered and are persuasive.  The §101, and §112 rejections have therefore been withdrawn. 
Applicant’s arguments with respect to the §102/§103 rejections are believed to be addressed in the rejection as outlined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103Madigan (US Patent Publication 2018/0061230) in view of Furukawa (US Patent 11,040,712).
Regarding claim 1, Madigan discloses a system comprising: one or more sensors coupled to a vehicle and configured to detect sensor information (in at least paragraph [0032], sensor data includes data collected from mobile devices, vehicle sensors, OBD systems, sensors on traffic devices, etc and may refer to information pertaining to one or more actions or events performer or observed by a vehicle, etc.); and 
a computing device in signal communication with the one or more sensors (in at least paragraphs [0034] and [0036], wherein the vehicle and infrastructure control computing device may operate in a networked environment supporting connections to one or more remote computers, such as various other terminals/devices including communicating with devices installed in vehicles, mobile devices that may travel within vehicles, or devices outside of vehicles that are configured to receive and process vehicle data, pedestrian data and other sensor data), wherein the computing device comprises: 
a processor; and memory storing instructions that, when executed by the processor, cause the computing device to: communicate with the one or more sensors to receive the sensor information (in at least paragraphs [0034] and [0036], wherein a mobile computing device within the vehicle may be used to collect sensor data via sensors and receives sensor data from the vehicle, and further the mobile device may process the data to detect one or more conditions involving the vehicle and transmit the sensor data to the vehicle and infrastructure control server);
communicate with a mobile device to receive mobile information (in at least paragraphs [0034] and [0036], wherein a mobile computing device within the vehicle 
generate one or more dynamic risk values associated with operation of the vehicle based on analyzing the sensor information and the mobile information (in at least paragraph [0057], [0069], and [0097-0099], wherein a computing device such as the vehicle and infrastructure control server may adjust navigation scores e.g. risk scores for each intersection or other portion of a road in response to receiving sensor or other data);
generate a recommendation based on the one or more dynamic risk values (in at least paragraphs [0099-0100], the recommended navigation route or maneuver may be provided to the driver on a display of the driver’s vehicle, on the display of the mobile device), 
transmit the recommendation to the mobile device, and cause the recommendation to be displayed on an interface of the mobile device (in at least paragraphs [0099-0100], the recommended navigation route or maneuver may be provided to the driver on a display of the driver’s vehicle, on the display of the mobile device based on the risk score, and also in at least paragraphs [0088-0090], wherein the computing device is provided with a message indicating a light is green based on whether or not the driver is determined to be distracted).



Furukawa however teaches determine at least one of a tailgating risk index, a road frustration index, or a lane keeping index. (C7 L16-21; C9 L44-C1L2)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Madigan with determine at least one of a tailgating risk index, a road frustration index, or a lane keeping index as taught by Furukawa because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 3, Madigan discloses the limitations of claim 1 as shown above. Madigan further discloses the system, wherein generating the one or more dynamic risk values includes generating at least one risk assessment associated with operation of the vehicle based on the sensor information and the mobile information (in at least paragraph [0057], [0069], and [0097-0099], wherein a computing device such as 

Regarding claim 4, Madigan discloses the limitations of claim 3 as shown above. Madigan further discloses the system, wherein the at least one risk assessment includes at least one of a driver attention index, or an internal distraction index (in at least paragraph [0090], wherein the computing device may adjust the drivers risk score if it is determined that the driver is distracted and paragraph [0103], the risk score may be determined based on individual lanes on a segment of road such as a highway wherein each lane may have a different risk).

Regarding claim 5
Regarding claim 6, Madigan discloses the limitations of claim 1 as shown above. Madigan further discloses the system, wherein the recommendation comprises instructions that cause one or more features of the mobile device to be enabled or disabled (in at least paragraph [0091], wherein computing device may enable use of a mobile device while the sensor data indicates that a traffic light is red or may disable the device when a traffic light is determined to be green). 

Regarding claim 7, Madigan discloses the limitations of claim 1 as shown above. Madigan further discloses the system, wherein the recommendation comprises a risk map, the risk map including one or more locational risk assessments (in at least paragraph [0098-0099], wherein navigation risk scores for each intersection are determined, an intersection path risk map may be generated based on the risk scores for each intersection on the map, and further, the vehicle and infrastructure control server may generate a recommended routes in response to this information).

Regarding claim 8, Madigan discloses the limitations of claim 1 as shown above. Madigan further discloses the system, wherein the recommendation comprises a calculated safe route (in at least paragraph [0099], wherein the computing device may generate a recommended travel route based on intersection risk scores).

Regarding claim 9, Madigan discloses the limitations of claim 1 as shown above. Madigan further discloses the system, wherein generating the one or more dynamic risk values includes accessing a database of risk scores associated with one 

Regarding claim 10, Madigan discloses the limitations of claim 1 as shown above. Madigan further discloses the system, wherein the mobile information includes at least one of: accident information, geographic information, environmental information, risk information, or vehicle information (in at least paragraph [0037], the mobile computing device may contain some or all of the hardware/software components of computing device 151 and further may include sensor data and equipped with GPS functionality to determine vehicle location, speed direction and other driving data).

Regarding claim 11, Madigan discloses a method comprising: collecting sensor information from one or more sensors coupled to a vehicle (in at least paragraph [0032], sensor data includes data collected from mobile devices, vehicle sensors, OBD systems, sensors on traffic devices, etc. and may refer to information pertaining to one or more actions or events performer or observed by a vehicle, etc.);
collecting mobile information from a mobile device associated with an occupant in the vehicle (in at least paragraphs [0034] and [0036], wherein a mobile computing device within the vehicle may be used to collect sensor data via sensors and receives sensor data from the vehicle, and further the mobile device may process the data to detect one or more conditions involving the vehicle and transmit the sensor data to the 
analyzing the sensor information and the mobile information (in at least paragraph [0057], [0069], and [0097-0099], wherein a computing device such as the vehicle and infrastructure control server may adjust navigation scores e.g. risk scores for each intersection or other portion of a road in response to receiving sensor or other data and paragraph [0102], wherein based on driver preference data, the risk scores are also adjusted);
generating one or more dynamic risk values associated with operation of the vehicle based on analyzing the sensor information and the mobile information (in at least paragraph [0057], [0069], and [0097-0099], wherein a computing device such as the vehicle and infrastructure control server may adjust navigation scores e.g. risk scores for each intersection or other portion of a road in response to receiving sensor or other data and paragraph [0102], wherein based on driver preference data, the risk scores are also adjusted); and
disabling one or more features of the mobile device based on the one or more dynamic risk values (in at least paragraph [0091], wherein computing device may enable use of a mobile device while the sensor data indicates that a traffic light is red or may disable the device when a traffic light is determined to be green).

Madigan discloses “The computing device may perform one or more actions based on a determination that the driver is distracted (e.g., a reaction time lower than a 

Furukawa however teaches determine at least one of a tailgating risk index, a road frustration index, or a lane keeping index. (C7 L16-21; C9 L44-C1L2)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Madigan with determine at least one of a tailgating risk index, a road frustration index, or a lane keeping index as taught by Furukawa because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, Madigan discloses the limitations of claim 11 as shown above. Madigan further discloses the method, further comprising generating a risk assessment associated with an operation parameter of the vehicle based on the sensor information and the mobile information (in at least paragraph [0057], [0069], and [0097-0099], wherein a computing device such as the vehicle and infrastructure control server may adjust navigation scores e.g. risk scores for each intersection or other portion of a road in response to receiving sensor or other data and in at least paragraph [0091], 

Regarding claim 15, Madigan discloses the limitations of claim 11 as shown above. Madigan further discloses the method, further comprising: transmitting a recommendation to the mobile device, wherein the recommendation is based on the one or more dynamic risk values and is configured to be displayed on an interface of the mobile device (in at least paragraphs [0099-0100], the recommended navigation route or maneuver may be provided to the driver on a display of the driver’s vehicle, on the display of the mobile device based on the risk score, and also in at least paragraphs [0088-0090], wherein the computing device is provided with a message indicating a light is green based on whether or not the driver is determined to be distracted).

Regarding claim 16, Madigan discloses an apparatus comprising: a processor; a wireless communication interface (in at least paragraph [0016], wireless communication); and 
memory storing instructions that, when executed by the processor, cause the apparatus to: receive, from one or more sensors coupled to a vehicle, sensor information associated with operation of the vehicle (in at least paragraph [0032], sensor data includes data collected from mobile devices, vehicle sensors, OBD systems, sensors on traffic devices, etc. and may refer to information pertaining to one or more actions or events performer or observed by a vehicle, etc.);

generate one or more dynamic risk values associated with operation of the vehicle based on analyzing the sensor information and the mobile information (in at least paragraph [0057], [0069], and [0097-0099], wherein a computing device such as the vehicle and infrastructure control server may adjust navigation scores e.g. risk scores for each intersection or other portion of a road in response to receiving sensor or other data and paragraph [0102], wherein based on driver preference data, the risk scores are also adjusted); and
transmit a recommendation to the mobile device, wherein the recommendation is generated based on the one or more dynamic risk values; and cause the recommendation to be displayed on an interface of the mobile device (in at least paragraphs [0099-0100], the recommended navigation route or maneuver may be provided to the driver on a display of the driver’s vehicle, on the display of the mobile device based on the risk score, and also in at least paragraphs [0088-0090], wherein the computing device is provided with a message indicating a light is green based on whether or not the driver is determined to be distracted).
Madigan discloses “The computing device may perform one or more actions based on a determination that the driver is distracted (e.g., a reaction time lower than a threshold reaction time). For example, the computing device may adjust the driver's risk score and/or charge the driver a higher insurance premium if it is determined that the driver is distracted.” (¶90) but appears to be silent as to determine at least one of a tailgating risk index, a road frustration index, or a lane keeping index.

Furukawa however teaches determine at least one of a tailgating risk index, a road frustration index, or a lane keeping index. (C7 L16-21; C9 L44-C1L2)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Madigan with determine at least one of a tailgating risk index, a road frustration index, or a lane keeping index as taught by Furukawa because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 18, Madigan discloses the limitations of claim 16 as shown above. Madigan further discloses the apparatus, wherein the sensor information includes at least one of a vehicles speed, a rate of acceleration, braking, steering, impacts to the vehicle, or usage of vehicle controls (in at least paragraph [0032], sensor 

Regarding claim 19, Madigan discloses the limitations of claim 16 as shown above. Madigan further discloses the apparatus, wherein the sensor information includes vehicle operational data collected by one or more internal vehicle sensors, one or more computers, or one or more cameras (in at least paragraph [0032], sensor data includes location data, speed data, acceleration data, braking data, turning or swerving data, etc. and also paragraph [0041], sensors include camera, audio, etc.). 

Regarding claim 20, Madigan discloses the limitations of claim 16 as shown above. Madigan further discloses the apparatus, wherein the mobile information includes at least one of: accident information, geographic information, environmental information, risk information, or vehicle information (in at least paragraph [0037], the mobile computing device may contain some or all of the hardware/software components of computing device 151 and further may include sensor data and equipped with GPS functionality to determine vehicle location, speed direction and other driving data).

Claims 2, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Furukawa as applied to calims 1, 11, and 16 above and further in view of Pederson (US Patent Publication 2018/162275).
Regarding claim 2, Madigan discloses the limitations of claim 1 as shown above. Madigan further discloses the system, wherein the memory further stores 

Madigan fails to explicitly disclose however Pederson teaches an artificial intelligence expert system dangerous driving determination that calculates one or more updated dynamic risk values by applying a machine learning model to the additional information (in at least paragraph [0217], wherein based on received information and utilizing an artificial intelligence expert system and fuzzy logic, a driver warning index is provided).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the risk assessment and recommendation as disclosed by Madigan with the machine learning to determine a risk value in order to accurately determine a warning and alert a driver of a dangerous situation.

Regarding claim 14, Madigan discloses the limitations of claim 11 as shown above. Madigan further discloses the method, further comprising: receiving additional information, wherein the additional information includes at least one of additional sensor information or additional mobile information (in at least paragraphs [0034] and [0036], wherein the vehicle and infrastructure control computing device may operate in a networked environment supporting connections to one or more remote computers, such as various other terminals/devices including communicating with devices installed in vehicles, mobile devices that may travel within vehicles, or devices outside of vehicles that are configured to receive and process vehicle data, pedestrian data and other sensor data). 

Madigan fails to explicitly disclose however Pederson teaches an artificial intelligence expert system dangerous driving determination that generates one or more updated dynamic risk values by applying a machine learning model to the additional information (in at least paragraph [0217], wherein based on received information and utilizing an artificial intelligence expert system and fuzzy logic, a driver warning index is provided). 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the risk assessment and recommendation as disclosed by Madigan with the machine learning to determine a risk value in order to accurately determine a warning and alert a driver of a dangerous situation.

Regarding claim 17, Madigan discloses the limitations of claim 16 as shown above. Madigan further discloses the apparatus, wherein the memory stores further instructions that, when executed by the processor cause the apparatus to: receive additional information, wherein the additional information includes at least one of additional sensor information or additional mobile information(in at least paragraphs [0034] and [0036], wherein the vehicle and infrastructure control computing device may operate in a networked environment supporting connections to one or more remote computers, such as various other terminals/devices including communicating with devices installed in vehicles, mobile devices that may travel within vehicles, or devices outside of vehicles that are configured to receive and process vehicle data, pedestrian data and other sensor data). 

Madigan fails to explicitly disclose however Pederson teaches an artificial intelligence expert system dangerous driving determination that generates one or more updated dynamic risk values by applying a machine learning model to the additional information (in at least paragraph [0217], wherein based on received information and utilizing an artificial intelligence expert system and fuzzy logic, a driver warning index is provided). 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the risk assessment and recommendation as disclosed by Madigan with the machine learning to determine a risk value in order to accurately determine a warning and alert a driver of a dangerous situation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Furukawa as applied to Claim 12 above and further in view of Lee (US Patent Publication 2010/0228419).
Regarding claim 13, Madigan discloses the limitations of claim 11 as shown above. Madigan further discloses the method, wherein generating the risk assessment includes generating a current risk assessment (in at least paragraph [0057], [0069], and [0097-0099], wherein a computing device such as the vehicle and infrastructure control server may adjust navigation scores e.g. risk scores for each intersection or other portion of a road in response to receiving sensor or other data). 

Madigan fails to explicitly disclose however Lee teaches generating a risk assessment including a future risk assessment (in at least paragraphs [0035], wherein the collision risk assessment is performed and determined at each of the future time-stamps). 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the risk assessment and recommendation as disclosed by Madigan with the future risk assessment as taught by Lee in order to increase the ability of a system to predict a collision therefore increasing the safety of drivers and surrounding vehicles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669